Citation Nr: 0205664	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of frostbite of the feet.  

2.  Entitlement to service connection for the claimed 
residuals of a fragment wound to the right thigh.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision by the RO.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In an August 2000 decision, the Board determined that the 
present claims were well grounded (the requirement to submit 
evidence of a well-grounded claim has since been eliminated 
by a recent law, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)), and 
remanded the case to the RO for additional development.  

In April 2002, the RO forwarded to the Board additional 
evidence that it had received from the veteran on February 
25, 2002, consisting of statements pertaining to his claims, 
correspondence dated in June 2000 between the National 
Personnel Records Center and the veteran's Member of 
Congress, and select copies of morning reports of the 
veteran's military unit for the period of February 1, 1955 to 
May 21, 1956.  The Board notes that there is no longer a 
requirement of a waiver of initial RO consideration of such 
evidence.  See 38 C.F.R. § 19.9(a)(2), published at 
67 Fed. Reg. 3099-3106 (January 23, 2002).  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered a frostbite 
injury to the feet or fragment wound injury to the right 
thigh during service.  

2.  The veteran's currently demonstrated degenerative 
arthritis of the right knee is not shown to have been 
initially manifested in service or for many years thereafter.  

3.  The degenerative arthritis of the right knee is not shown 
to have been caused by any incident of service, including a 
suffering fragment wound to the right thigh.  

4.  The veteran's currently demonstrated degenerative 
arthritis of the first metatarsophalangeal joint bilaterally 
is not shown to have been initially manifested in service or 
for many years thereafter.  

5.  The degenerative arthritis of the first 
metatarsophalangeal joint bilaterally is not shown to have 
been caused by any incident of service, including suffering a 
frostbite injury.  



CONCLUSIONS OF LAW

1.  The veteran does not have right thigh disability or a 
disability manifested by degenerative arthritis of the right 
knee due to a fragment wound injury or other disease or 
injury that was incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The veteran does not have a foot disability or a 
disability manifested by degenerative arthritis of the first 
metatarsophalangeal joint bilaterally due to a frostbite 
injury or other disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty in the Army from June 1954 
to June 1956.  

The service medical records are largely unavailable.  A 
letter dated in October 1995 from the National Personnel 
Records Center (NPRC) in St. Louis, Missouri indicates that 
if the veteran's records were at the facility in July 1973 
they would have been in the area that suffered the most 
damage in the fire on that date and may have been destroyed.  

The sole medical record that was obtained is a June 1956 
physical examination report for "transfer" purposes, which 
reflects that the veteran was clinically evaluated as normal.  
The report states that the veteran sustained no serious 
injuries, operations, or diseases; that he had no Army 
hospitalizations, with the exception of a bout of pneumonia 
in July 1954; and that he had no complaints of a medical 
nature at the time of the examination.  His feet and lower 
extremities were reported to be normal.  

The VA records dated from 1992 to 1998 show that the veteran 
received treatment for numerous ailments, to include 
arthritis of several joints (e.g., back, neck, shoulder, and 
knee).  In December 1992, he was seen with complaints of 
arthritis in his joints, including wrists, shoulder, and 
ribs.  

An October 1995 admission record indicates that he had 
osteoarthritis with pain in the right knee, left shoulder and 
right wrist.  It was noted that his occupation was a timber 
operator which required labor intensive activities and that 
his shoulder and knee pains were the result of years of heavy 
use of these joints.  In June 1998, he complained that all 
his joints ached, especially his left shoulder and hip.  

In May 1998, the RO received the veteran's claim of service 
connection for frostbitten feet and a metal fragment in the 
right thigh, reportedly incurred in December 1955 while 
stationed in Germany.  The veteran indicated that he was 
treated at the time of the injuries and that he has since 
received treatment for arthritis at the VA (from 1992 to the 
present).  

In a June 1998 statement, the veteran indicated that all his 
medical care had been received at VA (in Beckley, Salem, or 
Durham).  He completed a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, indicating 
that his claimed injuries were treated at two different 
medical facilities in Germany beginning in December 1955.  

In a September 1998 record, in response to an RO request for 
all service medical records, the NPRC stated that it searched 
morning reports for the veteran's unit from November 1955 to 
February 1956 and that there were no remarks shown regarding 
the veteran.  

In an October 1998 decision, the RO denied service connection 
for residuals of frostbite of the feet and residuals of a 
fragment wound to the right thigh.  

In a November 1998 statement, the veteran requested a hearing 
concerning his claims and noted that it was not his fault 
that his service records were destroyed.  

In a December 1998 letter to a Member of Congress, the 
veteran indicated that he had been denied VA benefits because 
his service medical records were unavailable, having been 
destroyed in a fire at the NPRC.  He stated that doctors who 
had treated him (Dr. Pete Lilly of Beckley, West Virginia and 
Dr. Stokes of Hinton, West Virginia) were now deceased.  He 
added that his company commander and first sergeant in the 
military were also deceased.  He noted that it was difficult 
to obtain additional evidence from Army personnel given that 
43 years had elapsed since the injuries.  

In December 1998, the RO received statements from the 
veteran's ex-wife and parents, attesting that, while he 
served in the military in Germany in December 1955 the 
veteran received a fragment of metal in his right thigh and 
sustained frostbite of his feet, and that he was treated for 
the injuries by family physicians (Dr. Lilly and Dr. Hinton) 
who were both now deceased.  

The VA outpatient records show that, in December 1998, the 
veteran complained of having stiffness and pain behind his 
right knee.  He denied any injury but reported a history of 
an old injury with a metal piece above the knee.  X-ray 
studies of the right knee showed minimal degenerative joint 
disease, a metallic foreign body of about 6 by 3 mm. in size 
in the soft tissues posteromedial to the distal femur, and a 
calcific density or ossification of about 1 cm. posterior to 
the distal femur (exact cause of this was uncertain).  

The VA outpatient records show that, in January 1999, the 
veteran complained of having right knee pain with activity 
for approximately the past two months.  He pointed to a 
painful area at the posterior inferior region of the femur.  
An X-ray report indicated that he had an unidentified mass in 
the hamstring musculature at the distal femur region and also 
scrap metal in his leg superior to the unidentified mass.  A 
few days later, the veteran reported that his right knee was 
feeling better, indicating his belief that the knee pain was 
related to a urinary problem (i.e., referred pain).  

Later in January 1999, the veteran was seen in the orthopedic 
clinic with complaints of a painful right knee.  He indicated 
that he had pain along the lateral posterior hamstring which 
was worse with activity.  It was noted that he had an old 
foreign body injury to the medial aspect of the knee.  There 
was a small metallic device in place 15 cm. proximal to the 
posterior knee joint, medial aspect, that was not related to 
this immediate area, slightly tender to palpation.  It was 
1.5 cm. long, 3 mm. wide, and it was fixed in position.  

The veteran reported that it was from an injury in 1955.  The 
diagnosis was that of tendonitis of the right knee.  A 
February 1999 record indicates that among the veteran's many 
active medical problems was right knee tendonitis.  

In a February 1999 statement, the veteran indicated that he 
had no other source of medical records to substantiate his 
claim concerning a right knee injury.  He reiterated that it 
was not his fault that his service records were destroyed and 
that he had not been given the option of obtaining his 
medical records upon discharge from the military.  He felt 
that he should be receiving compensation for the right knee 
injury with the metal fragment still embedded in his leg.  

A Report of Contact form dated in July 1999 indicates that 
the veteran requested an additional 30 days in which to 
obtain buddy statements and/or an opinion in support of his 
claim.  

In a July 1999 statement, S.K. Shammaa, M.D., indicated that 
he had seen the veteran on several occasions and treated him 
for hypertension and hyperlipidemia.  He also stated that he 
first treated the veteran for arthritis in August 1994 and 
prescribed medication for pain in the right knee joint.  He 
noted that, on reviewing the veteran's chart from the VA 
hospital, he had a fragment in his right thigh which could 
possibly be the reason that he was having the right knee 
pain.  

In an August 1999 statement, Frank Poland, P.A., of Beaver 
Family Care Associates, indicated that the veteran was seen 
with complaints of knee pain.  He stated that X-ray studies 
revealed severe degenerative changes.  He stated that the 
veteran had a history of injury in approximately 1955 while 
he was in the military and that at the time of the injury a 
piece of metal entered the knee around the front, causing 
severe knee damage.  

He also stated that the veteran suffered severe cold weather 
injuries to his lower extremities about this same time.  He 
opined that the veteran's severe degenerative disease might 
be secondary or at least exacerbated by these injuries.    

At a September 1999 hearing at the RO before a Hearing 
Officer, the veteran testified that he was stationed in 
Germany when he developed frostbite and was treated at a 
field hospital in Hornsville, Germany.  He said that he lost 
a layer of skin from his feet and was hospitalized for a few 
days after which he continued to experience sore feet.  He 
said that, at the time of his military discharge, he was not 
examined by a doctor.  He said that within a year of his 
military discharge he received treatment for his feet from 
his family physician, Dr. Stokes, who is now deceased and 
from whom no records were available.  He said that he 
received treatment for several years from Dr. Stokes until he 
died and then he went to Dr. Lilly, also from whom no records 
were available.  He said that after Dr. Lilly he went to 
different doctors and finally to the VA for medical 
treatment.  He said that he was being treated at VA for 
arthritis and other problems with his joints, among other 
conditions.  He believed that his arthritis was associated 
with the frostbite of both feet.  

Regarding the metal fragment in his right thigh, the veteran 
testified that he received it while stationed in Germany in 
December 1955.  He said that he was in a training area when a 
fragment that came off a shell during firing became lodged in 
his leg.  He said that he initially believed he had been 
shot.  He said that he was treated in the hospital for it but 
that the fragment was never removed because it was too deeply 
embedded.  He said that he was treated for pains in the legs 
and joints after service and was currently treated at the VA 
for intermittent pains that ran up and down the side of his 
legs (he noted that his right leg became stiff and immobile 
at times).  He said that the metal fragment was located above 
and behind his right knee, about an inch away.  He said that 
his current medical problem was arthritis for which he 
received treatment.  

In April 2000, the Board received a copy of correspondence 
involving the veteran's Member of Congress.  In a letter 
dated in March 2000 to the veteran's Senator (Byrd), the NPRC 
indicated that the veteran's military record was in the area 
that suffered the most damage in the fire there in 1973.  

The NPRC stated that the fire destroyed major portions of 
Army military personnel records for the period of 1912 
through 1959.  The NPRC indicated that a portion of the 
veteran's record was recovered from the fire.  The NPRC 
stated that there were alternate record sources, such as 
morning reports, which may show diagnosis or treatment and 
that complete medical records, including entrance and 
discharge physical examinations, could not be reconstructed.  

Also in April 2000, the Board received a copy of an NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data, on which the veteran indicated that he received medical 
treatment for frostbitten feet and metal in his right knee 
from December 1955 to December 1955/January 1956.  He 
indicated that he was an inpatient at a MASH unit or 
infirmary in Nu-Holm, Germany (for the frostbite) and 
Hornsfeld, Germany (for the metal fragment in the knee).  
This form was substantially the same as his previously 
submitted form, and it was evidently submitted to the NPRC by 
the office of Senator Byrd in an attempt to verify the 
veteran's claimed in-service injuries through identifying 
alternate record sources which may contain needed the 
information.  

In a June 2000 letter to the veteran's Senator (Byrd), the 
NPRC responded to the request for a search of alternate 
record sources to reconstruct information about the veteran's 
medical treatment in service.  It noted that a search was 
conducted of the morning reports of the veteran's service 
unit from February 1, 1955 to May 21, 1956.  The NPRC 
enclosed a copy of all entries for which the veteran was 
mentioned; none of the reports contain any entries pertaining 
to the veteran's medical treatment.  

In August 2000, the Board remanded the case to the RO for 
additional development.  

In an August 2000 letter, the RO requested the veteran to 
furnish any additional information concerning medical 
treatment in connection with his claims.  He did not reply.  

On an August 2000 VA examination, the veteran reported that 
while on maneuvers in 1955 his feet became very cold.  He 
related that at the field hospital his feet were placed in 
water for several hours and that he remained at the hospital 
for several days.  He reported that his feet had peeled some 
whitish skin at some point.  At present, he complained that 
his feet became cold in the winter and would sweat in the 
summer.  He stated that he had "arthritis all over."  He 
noted some ankle problems many years ago and indicated that 
he saw Dr. Lilly for treatment of his feet and ankles.  

The veteran reported that, since Dr. Lilly's death 20 years 
ago, he had not seen any other doctor about his feet or 
ankles, and that he was currently seeing a VA doctor who 
treated him for arthritis of his knees.  It was noted that he 
took medication for pain in multiple joints (shoulders, 
wrists, hips, knees, and ankles).  It was also noted that he 
was retired as a timber man five years previously and had not 
worked a job since then.  The veteran was examined.  X-ray 
studies of the feet showed degenerative joint disease of the 
first metatarsophalangeal joint, bilaterally.  

The examination diagnoses were those history of cold 
exposure, no residuals of frostbite or cold injury found on 
examination; and osteoarthritis of the first 
metatarsophalangeal joint bilaterally.  The examiner 
subsequently opined (after X-rays of the knees were evidently 
taken in November 2000) that the veteran's arthritis of 
multiple joints, particularly the knees, was unrelated to the 
history of cold injury to the feet and unrelated to the 
history of the foreign body in his thigh.  

On a November 2001 addendum to the VA examination report, an 
examiner indicated that the August 2000 evaluation (which was 
conducted by another examiner) was reviewed, as well as the 
claims folder and a radiologist's report of November 2000.  

The examiner stated that, from the records presented, there 
was no evidence seen of change to the veteran's knees that 
would have been associated with frostbite or the 
consideration of injury to the thigh.  The examiner opined 
that it was not likely that the disability manifested by 
arthritis was due to frostbite or the fragment wound of the 
right thigh.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Statement of the Case (in February 1999) and Supplemental 
Statements of the Case (in March 1999, June 1999, November 
1999, and January 2002), the RO has notified him of the 
evidence needed to substantiate his claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA medical centers).  The RO has also sought and obtained an 
examination and medical opinion (dated in August 2000 and 
November 2001), regarding the issues at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing which was conducted at the RO in September 1999.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as arthritis, if it is manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

It is noted that unfortunately the veteran's service medical 
records are largely unavailable, presumably having been 
destroyed in a fire at the NPRC in 1973.  In cases where the 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, the veteran claims that he currently suffers 
from residuals of injuries -- frostbite of the feet and a 
fragment wound to the right thigh -- sustained in December 
1955 during service.  He associates his current treatment for 
arthritis at VA to these claimed injuries in service.  

There is no medical evidence showing that the veteran 
sustained a cold weather injury or a metal fragment injury to 
his right thigh during service.  The medical evidence shows 
that he is currently diagnosed with arthritis in his feet 
(degenerative joint disease of the first metatarsophalangeal 
joint bilaterally) and right knee (degenerative joint 
disease).  

It is also noted that arthritis is not confined to just these 
joints but that the veteran has been treated for arthritis in 
many other joints not at issue.  The record shows that the 
veteran began receiving treatment for arthritis at the VA in 
1992, and has continued to receive such treatment to the 
present.  The VA X-ray studies of the right knee in December 
1998 revealed that he has not only minimal degenerative joint 
disease but also a metallic foreign body in the soft tissues 
posteromedial to the distal femur and a calcific density or 
ossification in the distal femur (cause unknown).  

Significantly, it was not until after the veteran submitted 
his present claims of service connection in May 1998 that he 
began reporting a history of injuries during service to 
medical providers.  Prior to that on an October 1995 
admission record, VA personnel noted the veteran's former 
occupation as a timber operator and attributed his joint 
pains to that job which required labor intensive activities 
and years of heavy use of the joints.  

In support of his claim, the veteran has submitted opinions 
of two private medical providers.  Dr. Shammaa in July 1999 
indicated that he first treated the veteran for right knee 
arthritis in August 1994 and opined that a fragment in the 
right thigh shown by VA records could be the reason for right 
knee pain.  

In August 1999, a physician's assistant opined that the 
veteran's severe degenerative disease (presumably of the 
right knee) may be secondary or at least exacerbated by the 
cold weather injury and metal fragment injury in service.  
Significantly, there is no indication in the record that the 
physician's assistant was furnished the veteran's medical 
records, including the June 1956 service physical examination 
report, for review and consideration prior to rendering his 
etiological opinion.  

The veteran also submitted, in support of his claim, 
statements from his ex-wife and parents, who asserted that 
the veteran received a metal fragment in his right thigh and 
sustained frostbite of the feet during service.  

A VA examination with a medical opinion was sought in August 
2000 in order to clarify the nature and etiology of the 
veteran's arthritis claimed as due to residuals of 
frostbitten feet and/or residuals of a fragment wound to the 
right thigh.  The examiner had the benefit of the veteran's 
entire claims folder for review, to include the opinions 
offered by the private medical providers, Dr. Shammaa and the 
physician's assistant.  

His opinion was that the veteran had osteoarthritis of the 
first metatarsophalangeal joint bilaterally but that he had 
no residuals of frostbite or cold injury.  He also felt that 
the arthritis of the veteran's knee joint was unrelated to 
either a cold injury or to a foreign body in the thigh.  
Another VA examiner reviewed the claims file in November 2001 
in order to offer an opinion.  That doctor likewise opined 
that it was not likely that the disability manifested by 
arthritis was due to frostbite or the fragment wound of the 
right thigh.  

The Board finds the opinions of the VA examiners to be more 
persuasive than those offered by the veteran's private 
medical providers.  The VA examiners reviewed the veteran's 
entire medical record in order to offer their opinion.  Such 
cannot be said for the private medical providers, who 
furnished opinions that were characterized by conjecture.  
They indicated only that there was a possibility of the 
veteran's current arthritis being related to the claimed 
service injuries, whereas the VA examiners either 
conclusively found no relationship present or indicated there 
was no likelihood of a relationship.  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for residuals of frostbite of 
the feet and the residuals of a fragment wound to the right 
thigh.  

The Board acknowledges the veteran's contention that his 
arthritis problems were manifestations of claimed service 
injuries.  Although it is regrettable that his service 
medical records are largely unavailable, service connection 
might still be established by satisfactory alternative forms 
of evidence, such as statements from witnesses to the service 
incident, medical records from soon after service which 
contain a finding of frostbite residuals, and a spontaneous 
history of a related service injury, etc.  

The veteran has submitted a statement from his wife to 
support his assertions about incurring a right thigh injury 
in service, but morning reports of his military unit contain 
no entries pertaining to his claimed injuries and medical 
treatment.  Significantly, the report of the examination 
performed about the time that the veteran was discharged from 
service clearly indicates that his lower extremities and feet 
were normal.  

In light of this report, the bare assertions of a cold 
weather injury to the feet and a metal fragment wound of the 
right thigh are not sufficient to establish the injuries 
occurred or that they left residuals.  The arthritis of the 
feet and right knee, first noted in the 1990s, more than 35 
years after service, could be due to any number of other 
causes.  

While the physician's assistant in 1999 stated that the 
veteran's degenerative disease might be due to his injuries 
while in the military, such is a mere recitation of the 
veteran's self-reported history; the examiner was not a 
witness to the alleged service injury, and the examiner has 
no competence to establish that the alleged injury occurred 
in service.  See LeShore v. Brown, 8 Vet. App. 406 (1995)

As the record now stands, there is no satisfactory proof that 
the veteran sustained a cold weather injury or received a 
fragment wound to the right thigh in service, nor is there 
satisfactory proof that the degenerative arthritis of the 
first metatarsophalangeal joints and right knee is due to the 
alleged service injuries.  Even if the veteran's claims (and 
the statements of his ex-wife and parents) of such injuries 
during service were accepted as true, there is no convincing 
medical evidence relating his currently diagnosed arthritis 
to such injuries.  

As noted, a physical examination report at the time of his 
separation from service specifically stated that he sustained 
no serious injuries and was not hospitalized for any injuries 
during service.  Also, the Board has concluded that the 
opinions of the VA examiners are more persuasive than the 
statements obtained by the veteran from private medical 
providers.  Finally, the veteran is a lay person and not 
competent to offer an opinion as to questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board notes that the veteran's claims are for service 
connection for residuals of claimed injuries in service.  He 
primarily claims that these residuals involve arthritis and 
pain in his affected joints.  However, at his hearing in 
1999, he said that in additional to joint pains he 
experienced intermittent pains that ran up and down the side 
of his legs, causing his right leg to become stiff and 
immobile.  

The VA outpatient records in 1999 note his complaints of pain 
along the lateral posterior hamstring, but the records also 
note that a small metallic foreign body in place posteriorly 
and medially to the right knee joint was not related to the 
area of pain.  There is no medical evidence showing that the 
veteran is currently experiencing other symptoms, except for 
that associated with right knee arthritis, which have not 
already been addressed hereinabove.  

The Board concludes that the weight of the credible evidence 
demonstrates that the veteran's current degenerative 
arthritis of the right knee and first metatarsophalangeal 
joints became manifest years after his service and has not 
been medically linked to service.  The conditions were not 
due to disease or injury which was incurred in or aggravated 
by service.  

As the preponderance of the evidence is against the veteran's 
claims of service connection for residuals of frostbite of 
the feet and residuals of a fragment wound to the right 
thigh, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the residuals of frostbite of the feet 
is denied.

Service connection for residuals of a fragment wound to the 
right thigh is denied.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

